NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NATIONAL PROPERTIES TRUST,                   )
INC.,                                        )
                                             )
             Petitioner,                     )
                                             )
v.                                           )      Case No. 2D18-2587
                                             )
GC FINANCING GROUP, LLC,                     )
                                             )
             Respondent.                     )
                                             )

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Pinellas
County; Anthony Rondolino, Judge.

E. Colin Thompson, Tyler A. Hayden,
Michael J. Labbee and Kasey A. Feltner
of Smolker, Bartlett, Loeb, Hinds &
Thompson, P.A., Tampa, Petitioner.

Nancy S. Paikoff and Joshua Magidson
of Macfarlane Ferguson & McMullen,
Clearwater, for Respondent.



PER CURIAM.


             Dismissed.


NORTHCUTT, SILBERMAN, and SLEET, JJ., Concur.